DETAILED ACTION
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Albert Vredeveld on 01/12/2021.
The application has been amended as follows: please correct claim 20 to depend on claim 17.
Allowable Subject Matter
Claims 1, 3-9, and 12-20 are allowed.
Reasons for Allowance
	Please see the reasons for allowance in office action mailed 10/01/2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/DANI FOX/
Primary Examiner
Art Unit 2884